Title: Dumas to the American Commissioners, 23 April 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Amsterdam, April 23, 1778, in French: I received your letter of the 10th on the 21st and forwarded it with its enclosures to the Grand Facteur. He promises, once I present the letter, to back me with his influence. I came here and found our friend [van Berckel] ready to help; he agreed with the Facteur that the letter is perfect and the time is ripe, and advised me what I should add verbally. I return the letter; do not change a word, but sign and seal it and send it back. As for your letter to me, I will put it to good use. When Holland’s delegation left the Stadholder he was annoyed with them for not increasing the army; they will meet at The Hague on May 6, and it would be helpful if I had the letter to present as soon as possible in the session.>
